UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7483


WISTER KING, JR.,

                Plaintiff - Appellant,

          v.

CHARLES J. STRAUSS, Judge; R. BRYAN HASKINS, Attorney for the
Commonwealth, Esq.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cv-01041-GBL-JFA)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wister King, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wister King, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                            We

have    reviewed       the    record      and   find        no    reversible    error.

Accordingly, we deny King’s motion for appointment of counsel

and    affirm    for    the    reasons     stated      by    the    district    court.

King v. Strauss, No. 1:11-cv-01041-GBL-JFA (E.D. Va. filed Oct.

17,    2011;    entered      Oct.   20,    2011).       We       dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                               AFFIRMED




                                           2